Exhibit 10.43

FIRST AMENDMENT TO EMPLOYMENT CONTRACT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of the 6th
day of December, 2010, to that certain Employment Contract by and between H.
SHANE HAMMOND (the “Employee”) and TRX, INC., a Georgia corporation (the
“Company”).

WHEREAS, the Employee and the Company previously entered into that certain
Employment Contract dated as of December 10, 2008 (the “Employment Contract”);
and

WHEREAS, the Employee and the Company desire to amend certain terms and
provisions of the Employment Contract;

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company hereby agree to amend the Employment Contract as follows:

1. Section 1 of the Employment Contract is hereby amended by deleting the first
sentence thereof and replacing it in its entirety with the following sentence:

“The Company hereby employs Employee for a period commencing on the Effective
Date of this Employment Contract and ending on December 31, 2013 (the “Initial
Term”), unless earlier terminated pursuant to Section 6 herein.”

2. Section 6(c) of the Employment Contract shall be amended by deleting that
section in its entirety and replacing it with the following:

“(c) Termination by the Company Without Good Cause. The Company may terminate
this Employment Contract at any time without Good Cause. If the Company
terminates this Employment Contract without Good Cause, the Company shall pay to
the Employee an amount equal to (i) any earned but unpaid Base Salary accrued
through the date of termination plus twelve (12) months of Base Salary, and
(ii) reimbursement for the COBRA premiums actually incurred by Employee for
continued health care coverage for Employee and his covered dependents for
twelve (12) months. For compliance with Section 409A of the Internal Revenue
Code of 1986, no amounts shall be payable to the Employee (or his spouse or
dependents) under this subsection before the date that is six (6) months
following the date of the Employee’s termination of employment. On the date that
is six (6) months following the date of the Employee’s termination of employment
hereunder, the Employee shall be paid a lump sum amount representing (A) the
amounts that would have been paid under subsection (i) of this section, plus
(B) the amounts that would have been reimbursed to him during the 6-month delay
period under subsection (ii) but for the delay provision, and thereafter, the
Employee (or his spouse or dependents, as applicable) shall receive monthly cash
payments for the reimbursement of the amounts described in subsection (ii). In
addition, subject to the specific provisions of subsection 3(b), any
discretionary bonus determined by the Board for the Employee following his
termination of employment due to termination without Good Cause shall be payable
no later than December 31st of the calendar year in which the Board makes the
determination that the Employee is entitled to such bonus.”

3. Except as specifically amended herein, the Employment Contract shall remain
in full force and effect.

4. This First Amendment may be executed in one or more counterparts (including
by facsimile or other electronic transmission), each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
effective as of the date specified above.

 

“EMPLOYEE”:

/s/ H. Shane Hammond

H. Shane Hammond

 

“COMPANY”: TRX, INC.

/s/ John F. Davis, III

John F. Davis, III Chairman of Compensation, Corporate Governance, and
Nominating Committee